 

Exhibit 10.1

 

NOTE CONVERSION AGREEMENT

 

This Note Conversion Agreement (“Agreement”) is entered into as of October 26,
2020 by and between PetVivo Holdings, Inc. (the “Company”) and RedDiamond
Partners, LLC (“RedDiamond”).

 

RECITALS

 

WHEREAS, the Company issued to RedDiamond that certain 15% OID Convertible
Promissory Note, dated June 15, 2020, in the aggregate principal amount of
$352,941.17 (as amended, restated, supplemented or otherwise modified from time
to time, the “Note”); and

 

WHEREAS, the parties desire to enter into this Agreement to memorialize the
conversion of all amounts outstanding under the Note (the “Conversion Amount”)
into shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”).

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Masters agree as
follows:

 

1. Conversion of Note. The number of shares of Common Stock to be issued
pursuant to the conversion of the Note contemplated by this Agreement shall be
determined by dividing the Conversion Amount by $0.35.     2. Agreement.
RedDiamond acknowledges and agrees that the certificates, if any, evidencing the
Common Stock shall bear a restrictive legend in the following form:       “THE
ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID
ACT.”     3. Amendment. This Agreement may not be amended except by an
instrument in writing signed by each of the parties.

 

 

 

 

4. Waiver. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provision hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.     5. Assignment and Binding Effect. Neither this Agreement
nor any of the rights or obligations hereunder may be assigned by either party
without the prior written consent of the other party. Subject to the foregoing,
this Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, transferees and assigns, and no other Person shall
have any right, benefit or obligation hereunder.     6. Governing Law. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of State of Minnesota, without regard to the conflict of law provisions
thereof.     7. Entire Agreement. This Agreement constitutes the entire
agreement between the parties pertaining to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the parties with respect to the subject matter
hereof.     8. Severability. In the event that any one or more of the provisions
contained in this Agreement or in any other instrument referred to herein,
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, then to the maximum extent permitted by law, such invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any other such instrument.     9. Multiple Counterparts. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed an original, but all of which shall constitute one and the same
instrument.     10. Notices. Unless applicable law requires a different method
of giving notice, any and all notices, demands or other communications required
or desired to be given hereunder by any party shall be in writing. Assuming that
the contents of a notice meet the requirements of the specific Section of this
Agreement which mandates the giving of that notice, a notice shall be validly
given or made to another party if served either personally or if deposited in
the United States mail, certified or registered, postage prepaid, or if
transmitted by telegraph, telecopy or other electronic written transmission
device or if sent by overnight courier service, and if addressed to the
applicable party as set forth below. If such notice, demand or other
communication is served personally, service shall be conclusively deemed given
at the time of such personal service. If such notice, demand or other
communication is given by mail, service shall be conclusively deemed given
seventy-two (72) hours after the deposit thereof in the United States mail. If
such notice, demand or other communication is given by overnight courier, or
electronic transmission, service shall be conclusively deemed given at the time
of confirmation of delivery. The addresses for the parties are as follows:

 

If to PetVivo Holdings, Inc.:

 

PetVivo Holdings, Inc.

5251 Edina Industrial Blvd.

Edina, MN 55439

Attn: John Lai

Email: jlai@petvivo.com

 

If to RedDiamond, to the address set forth on RedDiamond’s signature page
hereto.

 

Any party may change such party’s address for the purpose of receiving notices,
demands and other communications as herein provided, by a written notice given
in the aforesaid manner to the other parties.

 

[remainder of page intentionally left blank; signature page follows]

 

 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.

 

PETVIVO HOLDINGS, INC.   REDDIAMOND PARTNERS, LLC:           By: /s/ John Lai  
By: /s/ Alan Uryniak Name: John Lai   Name: Alan Uryniak Title: CEO   Title:
Manager

 

  Entire unpaid amount owed pursuant to the Note:       $368,995.08 (Principal
of $352,941.17 + Accrued Interest of $16,053.91)       Number of Shares issuable
upon conversion of the Note pursuant to Section 1:       1,054,271 Shares      
Address for Notice:       RedDiamond Partners LLC   156 West Saddle River Road  
Saddle River, NJ 07458

 

 

